      Case 5:20-cv-00040-TKW-MJF Document 12 Filed 06/22/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION

GENERAL GRANT BELL,

      Plaintiff,

v.                                                   Case No. 5:20cv40-TKW-MJF

BARBARA M. FINCH,

      Defendant.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 10). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case should be dismissed based on Plaintiff’s failure to fully

disclose his litigation history.

      The Court has not overlooked the amended complaint (Doc. 11) filed by

Plaintiff in response to the Report and Recommendation. The amended complaint

lists additional cases (and attaches a print-out from the Clerk’s office with a list of

the cases Plaintiff filed in this Court) in response to the questions on the complaint

form regarding Plaintiff’s litigation history. Even if the amended complaint provides

a complete list of Plaintiff’s prior cases, that does not excuse his failure to fully

disclose his litigation history in his original complaint. Nor does the amended
     Case 5:20-cv-00040-TKW-MJF Document 12 Filed 06/22/20 Page 2 of 2




complaint provide a basis for the Court to impose a sanction less than dismissal

because, as explained in the Report and Recommendation, providing Plaintiff an

opportunity to amend his complaint to disclose the previous lawsuits would

essentially be no penalty and would equate to overlooking his mendacity and abuse

of the judicial process. Doc. 6, at 11 (citing Hood v. Tompkins, 197 F. App’x 818,

819 (11th Cir. 2006)).

      Accordingly, it is ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    This case is DISMISSED, and the Clerk shall close the file.

      DONE and ORDERED this 22nd day of June, 2020.

                                T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE




                                        2
